internal_revenue_service number release date index number ---------------------- ------------------------------ ------------------------ ----------------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc corp b05 plr-103674-15 date date legend distributing controlled nominee depositary trustee business a business b business c senior notes date a date b date c date d date e date f -------------------------------------------------------- ------------------------ ---------------- ------------------------------------------- ------------------------------------------- -------------------------------------------------- --------------------------------------------------- ------------------------------------------------------ ------------------------------ ------------------------ ------------------------ -------------------------- --------------------------- ------------------------- --------------------------- plr-103674-15 a b c d e f ---- ---- ------------ ------------------ -- -------- dear ------------- this letter responds to a letter dated date submitted on behalf of distributing requesting rulings on the proper treatment of two significant issues presented under sec_361 in a planned spin-off transaction described in sec_368 and sec_355 additional information was submitted on date and date the information submitted is summarized below this letter is issued pursuant to section dollar_figure of revproc_2015_1 2015_1_irb_1 regarding one or more significant issues under sec_332 sec_351 sec_355 sec_368 or sec_1036 the rulings contained in this letter only address one or more discrete legal issues involved in the transaction this office expresses no opinion as to the overall tax consequences of the transactions described in this letter or as to any issue not specifically addressed by the rulings below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination summary of facts distributing is a widely held publicly traded domestic_corporation that operates business a business b together with business a the controlled business and business c as of date d the controlled business represented approximately a of the total fair_market_value approximately b of the total annual revenues and approximately c of the total book_value of distributing distributing currently has a variety of debt outstanding including senior notes issued on date a the notes other term debt and a revolving credit facility the notes were issued with an aggregate principal_amount of dollar_figured the notes mature on date f and are plr-103674-15 governed by an indenture dated as of date a the indenture the notes are publically traded and were trading at a premium as of the close of business on date e the notes have a unique cusip number and a unique isin number pursuant to the indenture the notes were issued in the form of one global note in substantially the form set forth in exhibit a to the indenture the distributing global note the distributing global note is registered in the name of nominee as nominee for the depositary and is held by trustee as custodian for the depositary the depositary maintains electronic book entry records of the amounts of notes beneficially owned through each of its members and its members in turn maintain electronic book entry records of the amounts of notes beneficially owned by each of their account holders the transaction distributing intends to spin off the controlled business in a transaction intended to qualify for tax-free treatment under sec_368 and sec_355 the transaction in the transaction distributing will contribute the controlled business to a newly formed corporation controlled in exchange for all of the stock of controlled a controlled note the controlled global note and the assumption by controlled of certain liabilities of distributing collectively the asset contribution immediately after which distributing will distribute all of the stock of controlled pro_rata to the shareholders of distributing the spin-off distributing will retain and continue to operate business c and certain other assets following the transaction in the transaction distributing’s outstanding indebtedness will be divided between distributing and controlled based on the expected post-transaction values of distributing and controlled controlled will assume responsibility for approximately a of distributing’s outstanding indebtedness in the transaction by issuing the controlled global note and by directly assuming liabilities or issuing other new debt instruments under the terms of the indenture if the asset contribution were to constitute a transfer of all or substantially_all of the property and assets of distributing the parties would be required to substitute controlled for distributing under the indenture and the notes and to release distributing from any further obligations under the indenture and the notes distributing sought and received the consent of a majority of the holders of record of the notes as of date b to an amendment of the indenture to among other things clarify that the asset contribution will constitute the transfer of substantially_all of the property and assets of distributing for purposes of the relevant portion of the indenture the amendment consenting shareholders received dollar_figuree per dollar_figuref principal_amount in exchange for their consent the amendment was effectuated in a supplemental indenture dated as of date c together with the indenture the amended indenture plr-103674-15 distributing will distribute or cause to be distributed the controlled global note to depositary in exchange for the distributing global note the distributing global note will then be cancelled as a result of the cancellation of the distributing global note and issuance by controlled of the controlled global note in replacement of the distributing global note the notes will receive new cusip numbers and new isin numbers the controlled global note will bear all of the same terms as the distributing global note and will be identical to the distributing global note in all respects other than the identity of the obligor and the cusip and isin numbers distributing makes the following representations representations a the notes constitute securities within the meaning of sec_361 b the asset contribution will qualify as a reorganization described in sec_361 and distributing and controlled will be parties to such reorganization within the meaning of sec_368 c the spin-off will qualify as a transaction described in sec_355 d the change in obligor under the notes from distributing to controlled upon the occurrence of the asset contribution will constitute a significant modification under sec_1_1001-3 rulings based solely on the information submitted and representations made we rule as follows the substitution of controlled for distributing as the obligor under the notes upon the occurrence of the asset contribution will be treated for purposes of sec_361 as an issuance of controlled notes with terms identical to the notes the controlled notes to distributing as partial consideration for the asset contribution followed by a distribution by distributing of the controlled notes to holders of the notes in exchange for the notes the controlled notes will be treated as securities for purposes of sec_361 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed on any_tax consequences resulting from plr-103674-15 the consent payment or on whether any aspect of the transaction constitutes a significant modification within the meaning of sec_1 procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _isaac w zimbalist_________________ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate
